                 Case 20-10256-KBO               Doc 89       Filed 02/12/20        Page 1 of 1


                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF DELAWARE

In re:                                                    Chapter 11

EARTH FARE, INC., et al.,                                 Case No.: 20-10256 (KBO)

                 Debtors.                                 (Jointly Administered)




                            MOTION AND ORDER FOR ADMISSION PRO HAC VICE
             Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the admission pro hac vice
of Stacy H. Rubin of Ballard Spahr LLP to represent MDC Coastal 12, LLC in the above cases.

Dated: February 12, 2020
        Wilmington, Delaware                          /s/ Laurel D. Roglen
                                                      Leslie C. Heilman, Esquire (No. 4716)
                                                      Laurel D. Roglen, Esquire (No. 5759)
                                                      BALLARD SPAHR LLP
                                                      919 North Market Street, 11th Floor
                                                      Wilmington, Delaware 19801
                                                      Telephone: (302) 252-4465
                                                      Facsimile: (302) 252-4466
                                                      E-mail: heilmanl@ballardspahr.com
                                                                 roglenl@ballardspahr.com
                                                      Counsel for MDC Coastal 12, LLC

                   CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE
              Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bar of the States of California and Nevada and submit
to the disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the preparation or course of
this action. I also certify that I am generally familiar with this Court’s Local Rules and with Standing Order
for District Court Fund revised 8/31/16. I further certify that the annual fee of $25.00 has been paid to the Clerk of
Court for District Court.

Dated: February 12, 2020                              /s/ Stacy H. Rubin
                                                      Stacy H. Rubin, Esquire
                                                      BALLARD SPAHR LLP
                                                      One Summerlin
                                                      1980 Festival Plaza Drive, Suite 900
                                                      Las Vegas, NV 89135
                                                      Telephone: (702) 868-7537
                                                      Facsimile: (702) 471-7070
                                                      E-mail: rubins@ballardspahr.com

                                         ORDER GRANTING MOTION
         IT IS HEREBY ORDERED that counsel’s motion for admission pro hac vice is granted.




     Dated: February 12th, 2020                                KAREN B. OWENS
     Wilmington, Delaware                                      UNITED STATES BANKRUPTCY JUDGE
